Electronically Filed
                                                           Supreme Court
                                                           SCWC-30644
                                                           17-JUL-2013
                                                           09:42 AM




                                SCWC-30644


              IN THE SUPREME COURT OF THE STATE OF HAWAI#I




            LAHAINA FASHIONS, INC., a Hawai#i corporation,
            Petitioner/Plaintiff-Appellant/Cross-Appellee,


                                   vs.


 BANK OF HAWAI#I, a Hawai#i corporation; HAWAIIAN TRUST COMPANY,
LTD., as Trustee for Hawai#i Real Estate Equity Fund; HAWAI#I REAL
ESTATE EQUITY FUND; PACIFIC CENTURY TRUST, a division of Bank of
    Hawai#i as Trustee of the Hawai#i Real Estate Equity Fund,
       Respondents/Defendants-Appellees/Cross-Appellants.




            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (ICA NO. 30644; CIVIL NO. 07-1-0506)


          ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By:     Nakayama, Acting C.J., Acoba, McKenna, and Pollack, JJ., and
        Circuit Judge Kim, in place of Recktenwald, C.J., recused)

             The Application for Writ of Certiorari filed on June 9,

2013 by Petitioner/Plaintiff-Appellant/Cross-Appellee Lahaina

Fashions, Inc. is hereby accepted and will be scheduled for oral
argument.    The parties will be notified by the appellate clerk

regarding scheduling.

            DATED:   Honolulu, Hawai#i, July 17, 2013.

Philip H. Lowenthal,               /s/ Paula A. Nakayama
Benjamin Lowenthal,
Joseph M. Alioto,                  /s/ Simeon R. Acoba, Jr.
and James M. Dombroski,
for petitioner                     /s/ Sabrina S. McKenna

Terrence J. O’Toole,               /s/ Richard W. Pollack
Judith A. Pavey,
and Andrew J. Lautenbach,          /s/ Glenn J. Kim
for respondents




                                   2